DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504).
	Regarding claim 1, Umetzu teach:
An electric machine (abstract) comprising: 
a shaft (10, Fig 1); 
a rotor back assembly (21, para 15) surrounding a portion of the shaft (10); 
a plurality of permanent magnets (22, Fig 5) radially positioned around a radial perimeter of the rotor back assembly (21); 
a rotor fan (23a-d, paras 22-24) comprising a plurality of fan blades (23c) formed in an exterior surface of the rotor back assembly (21); and 
one or more ventilation channels (25) extending through the rotor back assembly (21, abstract, paras 22-24).
Umetzu does not teach wherein the rotor back assembly comprises three or more annular laminations stacked one on top of the other with a plane defined by the interface between adjacent laminations being generally perpendicular to a shaft axis, and wherein each lamination is separated from adjacent laminations by an insulator.
Bottle et al. teaches an apparatus wherein the rotor back assembly comprises three or more annular laminations (41,42, Fig 6) stacked one on top of the other with a plane defined by the interface between adjacent laminations (41,42) being generally perpendicular to a shaft axis (45, Fig 7), and wherein each lamination (41) is separated from adjacent laminations by an insulator (42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu wherein the rotor back assembly comprises three or more annular laminations stacked one on top of the other with a plane defined by the interface between adjacent laminations being generally perpendicular to a shaft axis, and wherein each lamination is separated from adjacent laminations by an insulator, as Bottle et al. teaches.
The motivation to do so is that it would allow one to provide damping (C5 ll 60 of Bottle et al.).


Regarding claim 12, Umetzu teach:
A method of cooling an electric machine (abstract) comprising: 
providing the electric machine (Fig 1 shows it provided) comprising; 
a shaft (10, Fig 1); 
a rotor back assembly (21, para 15) surrounding a portion of the shaft (10); 
a plurality of permanent magnets (22, Fig 5) radially positioned around a radial perimeter of the rotor back assembly (21); 
a rotor fan (23a-d, paras 22-24) comprising a plurality of fan blades (23c) formed in an exterior surface of the rotor back assembly (21); and 
one or more ventilation channels (25) extending through the rotor back assembly (21, abstract, paras 22-24);
conducting heat from the permanent magnets (22, Fig 5) to the rotor back assembly (21); and
exporting heat from the rotor back assembly (21) by causing a fluid to circulate through the one or more ventilation channels (25) with the rotor fan (23a-d, paras 22-24).
Umetzu does not teach wherein the rotor back assembly comprises three or more annular laminations stacked one on top of the other with a plane defined by the interface between adjacent laminations being generally perpendicular to a shaft axis, and wherein each lamination is separated from adjacent laminations by an insulator.
Bottle et al. teaches an apparatus wherein the rotor back assembly comprises three or more annular laminations (41,42, Fig 6) stacked one on top of the other with a plane defined by the interface between adjacent laminations (41,42) being generally perpendicular to a shaft axis (45, Fig 7), and wherein each lamination (41) is separated from adjacent laminations by an insulator (42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu wherein the rotor back assembly comprises three or more annular laminations stacked one on top of the other with a plane defined by the interface between adjacent laminations being generally perpendicular to a shaft axis, and wherein each lamination is separated from adjacent laminations by an insulator, as Bottle et al. teaches.
The motivation to do so is that it would allow one to provide damping (C5 ll 60 of Bottle et al.).

Regarding claim 13/12, Umetzu teach further comprising: providing a housing (20) surrounding the rotor back assembly (21); and exporting heat from the rotor back assembly (21) to the housing (20) by contacting the fluid with the housing (Fig 1).

Regarding claim 14/13, Umetzu teach further comprising: providing one or more heat transfer structures (24a, para 19) in thermal contact with at least one of the rotor back assembly (21) and the plurality of permanent magnets (22);and exporting heat from the rotor back assembly (21) by causing the one or more heat transfer structures to contact the fluid (Fig 1, para 19 and since fluid is contacting the flange 24a as it enters).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504), further in view of Song (US 2013/0119815).
	Regarding claim 3/1, Umetzu in view of Bottle et al. does not teach wherein at least one of the plurality of permanent magnets comprises a plurality of permanent magnet laminations.
	Song teach an apparatus wherein at least one of the plurality of permanent magnets comprises a plurality of permanent magnet laminations (para 42).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al. wherein at least one of the plurality of permanent magnets comprises a plurality of permanent magnet laminations, as Song teach.
	The motivation to do so is that it would permit one to vary the size and thickness of the magnets as wanted by adding or subtracting the number of laminations.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504), further in view of Zheng et al. (CN 105732017)
Regarding claim 4/1, Umetzu teach a gap (via protrusions 33, Fig 5, para 21) between adjacent permanent magnets (22).
Umetzu in view of Bottle et al. does not teach further comprising: a thermally conductive material comprising a polymer doped with an additive to enhance thermal conductivity filling the gap between adjacent permanent magnets.
	Zheng et al. teach a thermally conductive material comprising a polymer doped with an additive to enhance thermal conductivity (abstract, para 1 of description), for the purpose of enhancing the magnetic performance. Zheng et al. do not teach filling the gap between adjacent permanent magnets.
	However, a skilled artisan would readily recognize the benefit of combining the teachings of Umetzu in view of Bottle et al., further in view of Zheng et al. to fill the gap (via protrusions 33, Fig 5, para 21) between adjacent permanent magnets (22) of Umetzu by using a thermally conductive material comprising a polymer doped with an additive to enhance thermal conductivity, as taught by Zheng et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al. to use a thermally conductive material comprising a polymer doped with an additive to enhance thermal conductivity as Zheng et al. teach and have it filling the gap between adjacent permanent magnets.
The motivation to do so is that it would permit one to improve magnetic performance of the permanent magnets (para 1 of description).

Regarding claim 5/4, Umetzu in view of Bottle et al. does not teach wherein the additive comprises one or more of boron nitride, silicon carbide, aluminum powder, aluminum oxide powder, copper powder, and graphene.
Zheng et al. teach the use of silicon carbide (para 1 of description), to improve magnetic performance.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Zheng et al. to use silicon carbide, as Zheng et al. teach.
The motivation to do so is that it would permit one to improve magnetic performance of the permanent magnets (para 1 of description).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504) and in view of Zheng et al. (CN 105732017), further in view of Lacour (US 2009/0284091).
	Regarding claim 6/4, Umetzu in view of Bottle et al., furtrher in view of Zheng et al. do not teach further comprising a heat transfer structure in thermal communication with the thermally conductive material.
	Lacour teach an apparatus further comprising a heat transfer structure in thermal communication with the thermally conductive material (paras 18-24), to conduct heat.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al. and in view of Zheng et al. to further comprising a heat transfer structure in thermal communication with the thermally conductive material, as Lacour teach.
	The motivation to do so is that it would permit one to conduct heat (paras 20-24 of Locour).

Claim(s) 7,9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504), further in view of Gas et al. (FR 2908942).
Regarding claim 7/1, Umezu in view of Bottle et al. does not teach further comprising:
a housing supporting the shaft; 
at least one shaft bearing mounted to the housing; and a bearing seal attached to the shaft bearing, wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing.
Gas et al. teaches a housing (16, Fig 1) supporting the shaft (3); 
at least one shaft bearing (19) mounted to the housing (16); and a bearing seal attached to the shaft bearing (see annotated Fig 1 below), wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing (Fig 1 shows (due to cross-hatching that they are made of two different materials)).
Gas et al. do not explicitly mention that the bearing seal comprises a material having greater thermal conductivity than the shaft bearing.
However, as killed artisan would readily recognize the benefit of choosing materials based on cost and desired cooling / heat removal/ conducting properties.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umezu in view of Bottle et al. to have a housing supporting the shaft; at least one shaft bearing mounted to the housing; and a bearing seal attached to the shaft bearing, as Gas et al. teaches and wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing. 
	The motivation to do so is that it would provide stability to the shaft and allow one to cool the device as wanted.

    PNG
    media_image1.png
    826
    745
    media_image1.png
    Greyscale

Regarding claim 9/7, Umetzu teach wherein the housing comprises one or more thermally conductive feet attached to the exterior surface (see annotated Fig 1 above).

Regarding claim 15/12, Umezu in view of Bottle et al. does not teach further comprising: 
providing a housing supporting the shaft; 
providing at least one shaft bearing mounted to the housing; 
providing a bearing seal attached to the shaft bearing, 
wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing; and conducting heat from the shaft to the housing through the shaft bearing seal.
Gas et al. teaches to provide a housing (16, Fig 1) supporting the shaft (3); 
providing at least one shaft bearing (19) mounted to the housing (16);
	providing a bearing seal attached to the shaft bearing (see annotated Fig 1 above);
	wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing (Fig 1 shows (due to cross-hatching that they are made of two different materials));
and conducting heat from the shaft (3) to the housing (16) through the shaft bearing seal (Fig 1 via orifice 60 and the fluid flow therethrough).
Gas et al. do not explicitly mention that the bearing seal comprises a material having greater thermal conductivity than the shaft bearing.
However, as killed artisan would readily recognize the benefit of choosing materials based on cost and desired cooling / heat removal/ conducting properties.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umezu in view of Bottle et al. to by providing a housing supporting the shaft; providing at least one shaft bearing mounted to the housing; providing a bearing seal attached to the shaft bearing, wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing; and conducting heat from the shaft to the housing through the shaft bearing seal, as Gas et al. teaches and wherein the bearing seal comprises a material having greater thermal conductivity than the shaft bearing.
	The motivation to do so is that it would provide stability to the shaft and allow one to cool the device as wanted.


Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504, further in view of Gas et al. (FR 2908942, further in view of Lafontaine et al. (US 2006/0091761).
	Regarding claim 8/7, Umetzu in view of Bottle et al. and in view of Gas et al. do not teach wherein the at least one shaft bearing is removable from an exterior surface of the housing without opening the housing.
	Lafontaine et al. teaches an apparatus wherein the at least one shaft bearing (118, Fig 3) is removable from an exterior surface of the housing (128, para 78) without opening the housing (since end plate 133 would need to be removed to access the bearing 118).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Gas et al. wherein the at least one shaft bearing is removable from an exterior surface of the housing without opening the housing, as Lafontaine et al. teaches.
The motivation to do so is that it would allow one to easily access the bearings (118) and end turns (332B, Fig 3), by saving time and cost associated with inspection, maintenance and repairs.

Regarding claim 16/15, Umetzu in view of Bottle et al., further in view of Gas et al. do not teach removing the shaft bearing from an exterior surface of the housing without opening the housing.
	Lafontaine et al. teaches removing the shaft bearing (118, Fig 3) from an exterior surface of the housing (128, para 78) without opening the housing (since end plate 133 would need to be removed to access the bearing 118).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Gas et al. by removing the shaft bearing from an exterior surface of the housing without opening the housing, as Lafontaine et al. teaches.
The motivation to do so is that it would allow one to easily access the bearings (118) and end turns (332B, Fig 3), by saving time and cost associated with inspection, maintenance and repairs.

Claim(s) 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504), further in view of Gas et al. (FR 2908942, further in view of Lange (WO 2016/202492).
Regarding claim 10/9, Umetzu in view of Bottle et al. in view of Gas et al. do not teach wherein the thermally conductive feet comprise a separate heat transfer material positioned between the thermally conductive feet and a mounting surface.
Lange teaches a device wherein the thermally conductive feet (16,18, Fig 3) comprise a separate heat transfer material (3, abstract) positioned between the thermally conductive feet (16,18) and a mounting surface (Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Gas et al. wherein the thermally conductive feet comprise a separate heat transfer material positioned between the thermally conductive feet and a mounting surface, as Lange teaches.
The motivation to do so is that it would allow one to transfer heat as wanted.

Regarding claim 17/15, Umetzu in view of Bottle et al., further in view of Gas et al. do not teach providing the housing with one or more thermally conductive feet; and exporting heat from the housing to a mounting surface through the one or more thermally conductive feet.
Lange teaches a device providing the housing (2) with one or more thermally conductive feet (16,18, Fig 3); and exporting heat from the housing (2) to a mounting surface through the one or more thermally conductive feet (16,18, Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Gas et al. by providing the housing with one or more thermally conductive feet; and exporting heat from the housing to a mounting surface through the one or more thermally conductive feet, as Lange teaches.
The motivation to do so is that it would allow one to transfer heat as wanted.

Regarding claim 18/17, Umetzu in view of Bottle et al., further in view of Gas et al. do not teach further comprising positioning a thermally conductive material between the thermally conductive feet and a mounting surface.
Lange teaches a device wherein positioning a thermally conductive material (3, abstract) between the thermally conductive feet (16,18) and a mounting surface (Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Gas et al. by positioning a thermally conductive material between the thermally conductive feet and a mounting surface, as Lange teaches.
The motivation to do so is that it would allow one to transfer heat as wanted.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetzu (JP 2004/120848) in view of Bottle et al. (US 3546504), further in view of Gas et al. (FR 2908942, further in view of Pokorny (US 2018/0309341).
Regarding claim 11/7, Umetzu in view of Bottle et al., further in view of Gas et al. do not teach wherein the housing defines a totally enclosed non-ventilated (TENV) housing.
Pokorny teaches wherein the housing defines a totally enclosed non-ventilated (TENV) housing (para 90), for use in any application in which a submersible-rated motor is needed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Umetzu in view of Bottle et al., further in view of Gas et al. wherein the housing defines a totally enclosed non-ventilated (TENV) housing, as Pokorny teaches.
The motivation to do so is that it would allow one to use it in any application in which a submersible-rated motor is needed (para 89 of Pokorny).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834